DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed 6/17/2022 have overcome the following rejections:
all rejections of Claim 14 due to cancellation if the claim,
the rejection of  Claims 1-14 under 35 USC § 112(b) due to amending the claim to clarify the indefiniteness, and
the rejection of  Claims 1-4 and 6-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Strickland et al due to incorporation of the limitation that the composition is non-crosslinked into independent Claim 1.  
The indicated rejections have been withdrawn.  The remaining rejections are maintained, but have been modified to address the amendments to the claims.

Applicant’s arguments regarding the remaining rejections have been fully considered, but they are not convincing.  Applicant argues that:
a) neither Strickland nor Pedersen, alone or in combination, teach or suggest a foam composition that is non-crosslinked.
b) the use of a cellulosic foam stabilizer in the inventive compositions is believed to provide suitable stabilization without the need to use crosslinked components.  Strickland does not teach or suggest this advantage.
c) Strickland explicitly states that crosslinking agents are used in various compositions. See, e.g., paragraph [0249].
d) the use of particulate tobacco is required by Strickland.  Tobacco extract is only mentioned once and is intended to cover finished tobacco products which may contain some tobacco extract added to the predominate particulate form.
e) Moldoveanu relates to pastilles, does not teach foamed composition  and is non-analogous art.
f) the compositions of Claim 7 provide the desired stabilization characteristics.
g) compositions of Strickland highlighted by the Office do not include a natural gum component , and require use of a surfactant to provide a desired degree of foaming
h) claimed products achieve the desired degree of foaming with a natural gum component without needing a separate surfactant.
Regarding a) and c), Strickland teaches that the composition may be made as a gel or gel and may contain a soluble or insoluble gel [0246]. Strickland only discloses the use of crosslinking agents to form insoluble gel compositions [0249]-[0250], [0253], or in a powder composition that, when solvated by a consumer, forms a solid [0254].  Strickland also teaches that some compositions can be foamed to provide faster oral dissolution or disintegration rates ([0069], [0081], [0152], [0156].  One of ordinary skill in the art would not expect to form a foamed composition with crosslinking because it would counteract the purpose of the foamed composition to provide faster dissolution in the oral cavity.
Regarding b) and f), it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”) 
Regarding d), Strickland specifically defines that the term “tobacco” includes an extract of tobacco including two or more tobacco organoleptic components [0023].  Example 11 does not specify that a particulate tobacco is required, and one of ordinary skill in the art would have found it obvious to include at least some of the tobacco in the form of a tobacco extract as a form of tobacco specifically disclosed by Strickland, with a reasonable expectation of success.  Reference to Example 6, which does specify particulate tobacco, has been omitted to avoid confusion.
Regarding e), the instant invention, the product of Strickland and that of Moldoveanu are analogous as pertaining to smokeless tobacco compositions for oral use.  Strickland provides a foamed composition, but  fails to teach an amount of a nicotine component in the composition.  Strickland does teach that the tobacco component of the composition can be a tobacco extract.  One of ordinary skill in the art would turn to other smokeless oral tobacco disclosures for guidance as to an amount of nicotine suitably used in an oral product.  Moldoveanu provides such guidance and also that the nicotine is in the form of an oil or aqueous extract or an ethanol or other alcohol extract, such as a tobacco-derived nicotine solution. Therefore, one of ordinary skill in the art would have found it obvious to include a claimed amount of the claimed nicotine component with a reasonable expectation of success in obtaining a suitable oral product.
Regarding g) and h), it is noted that a natural gum is an optional component of the claimed invention rather than a required component for foaming.  Strickland discloses natural gums as orally compatible polymers, for inclusion in the composition.  In addition, the open language of the claims allows for additional components, such as a surfactant.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as obvious over Strickland et al (US 2006/0191548) as evidenced by Pedersen et al (US 2011/0250150).
Claims 1-3, 6: Strickland et al discloses oral tobacco compositions that are in some embodiments foamed compositions (Abs, [0003], [0049], [0056], [0081], [0152]-[0153], [0208], [0211], [0217]-[0218], [0243]).  In disclosed embodiments, the compositions comprise orally compatible polymers, including cellulose derivatives, e.g.-hydroxypropyl cellulose, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose; natural gums, e.g.-xanthan gum, tragacanth, guar gum, acacia gum, Arabic gum, gellan gum, locust bean gum; and mixtures thereof ([0021], [0050]).  The compositions include flavorants ([0004], [0051]-[0053]); sweeteners ([0005]-[0006], [0051]).  The compositions include tobacco (reads on active ingredient) in the form of any part of the tobacco plant or an extract of tobacco [0023].
In an example (Example 11, [[0074]-[0081], Table 11.1), a composition comprising water, tobacco (active ingredient), hydroxypropylmethyl cellulose (HPMC, a claimed foam stabilizer), hydroxypropyl cellulose (HPC, a claimed foam stabilizer), flavorant and sweetener was made into a foamed film composition.
Strickland does not specifically disclose that the cellulose derivatives are foam stabilizers.  However, the cellulose derivatives are the same as the claimed species of cellulose foam stabilizer and will act as a foam stabilizer or, at least, acting as a foam stabilizer would have been obvious to one of ordinary skill in the art  because a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Cross-linking is optional but not required by Strickland.  Therefore, an uncross-linked composition would have been an obvious embodiment.
Claim 4: Strickland et al discloses suitable sweeteners including sugar alcohols, e.g.-maltitol, mannitol, xylitol ([0006], [0050]-[0051], [0164]) and sucralose [0006], [0051], [0061]-[0063], [0077], [0085], [0093], [0100] and others).
Strickland et al discloses exemplary ingredients for fabricating film of the invention, including maltodextrin, ([0060], Table 1.1), sucralose ([0061], Table 1.2 and [0062], Table 1.3).
 Strickland et al also discloses exemplary ingredients for fabricating tabs of the invention, including maltodextrin, ([0154], Table 23.1), sucralose ([0155], Table 23.2 and [0156], Table 23.3).
Claim 5: Mannitol, xylitol, maltitol and Isomalt are typical sugar alcohols used as sweeteners in oral products (see Pedersen et al [0179] for evidence).  As discussed above, both maltodextrin and sugar alcohols are disclosed by Strickland.  Therefore, selecting a combination of maltodextrin and isomalt would have been obvious absent convincing evidence of unexpected results commensurate in scope with the claims.
Claims 7-8: In Example 6, discussed above, the composition also comprises sodium carbonate and sodium chloride ([0061], Table 1.2 and [0062], Table 1.3), which are claimed salts.  In Example 11, discussed above, the composition also comprises sodium carbonate ([0074], Table 11.1), a claimed salt.
Claim 9: Strickland discloses that the term “tobacco” includes an extract of tobacco [0023].
Claim 10:  Strickland et al discloses that the composition comprises tobacco, which reads on a botanical and a stimulant and also comprises a nicotine component.  Ascorbic acid (vitamin C) is disclosed ([0012], [0050]).  Coffee (a stimulant) is disclosed as an ingredient [0004].  Herbs, spices, oils and other extracts are disclosed as flavorants [0004], and which are considered to be nutraceuticals.
Claim 13: Strickland et al discloses that an exemplary composition for a film includes 10-70% water-soluble polymer (cellulose derivatives), 1-90% tobacco (active ingredient), 1-40% flavor, 0.2-6% sweetener [0060].  The dried film has approximately 4% moisture [0079].  The disclosed percentages are weight percentage [0029].  The disclosed percentages significantly overlay the claimed percentages for water, cellulosic foam stabilizer, sweetener and active/flavoring ingredients.  Absent convincing evidence of unexpected results, including a mixture of a claimed cellulose derivative and a claimed natural gum as disclosed orally compatible polymers would have been an obvious embodiment, since Strickland et al discloses mixtures of the polymers as an embodiment ([0021], [0050]).  In disclosed examples, sodium chloride and sodium carbonate were added in amounts of about 3.1% ([0061], [0062]).  Absent convincing evidence of unexpected results, selecting claimed percentages of ingredients would have been obvious to one of ordinary skill in the art.
Alternatively, it has been held in the courts that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 

Claims 11-12 are rejected under 35 U.S.C. 103 as obvious over Strickland et al in view of Moldoveanu et al (US 2015/0068545) and as evidenced by Cherukuri et al (US 6344222).
The disclosure of Strickland et al is used as above.  Strickland et al fails to disclose an amount of a nicotine component in the composition.  However, Strickland et al defines the term ‘tobacco’ as including an extract of tobacco [0023].  
Moldoveneau et al discloses a smokeless tobacco product comprising a tobacco material and a separate botanical component, wherein the botanical material comprises at least about 0.1% of the total dry weight of the smokeless tobacco product ([0007]-[0008]).  In some embodiments the tobacco material is in the form of an oil or aqueous extract or an ethanol or other alcohol extract, such as a tobacco-derived nicotine solution ([0011], [0049], [0057]).  In an example, tobacco-derived nicotine is included in the product in an amount of 0.23 dry weight percent ([0185]-[0186]).  In other examples, the amount of nicotine included is 0.1 weight percent (0224], [0227]).
Therefore, it would have been obvious to one of ordinary skill in the art to include a claimed amount of nicotine as the only tobacco component of the composition of Strickland et al in view of Moldoveanu et al as a typical extract of tobacco used in the art in smokeless compositions.   It is also known in the art that using nicotine in free base form facilitates absorption of nicotine in the buccal cavity (for evidence, see Cherukuri et al, col 6, lines 8-10).  Therefore, using the nicotine component in free base nicotine would have been obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748